FILED
                                                                                         JUN 2 6 2012
                            UNITED STATES DISTRICT COURT                          Clerk, U.S. District &Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         Courts tor the District of Columbia



DEMETRIUS BARBOUR,                                    )
                                                      )
                       Plaintiff,                     )

       v.
                                                      )
                                                      )       Civil Action No.         12 1049
                                                      )
SOCIAL SECURITY ADMINISTRATION,                       )
                                                      )
                       Defendant.                     )




                                    MEMORANDUM OPINION



       This matter is before the Court on plaintiffs application to proceed in forma pauperis and

his pro se complaint. The Court will grant the application and dismiss the complaint.


       It appears that plaintiff challenges the Social Security Administration's decision to

withhold $25.00 from each monthly payment of benefits in order to recover amounts overpaid to

him in years past. The matter is not properly before the Court, however, because it does not

appear that plaintiff has exhausted his administrative remedies prior to filing this lawsuit.

"[F]inal SSA decisions eligible for judicial review follow four steps of an administrative review

process: (1) an initial determination; (2) a reconsideration determination; (3) a hearing before an

ALJ; and (4) review by the Appeals Council." Beattie v. Astrue, _F. Supp. 2d _, _, 2012 WL

628346, at *4 (D.D.C. Feb. 28, 2012) (citation omitted). In other words, only "after any final

decision by the Commissioner of Social Security made after a hearing to which he is a party"

may a plaintiff seek judicial review in a federal district court. 42 U.S.C. § 405(g). The


                                                  1
complaint sets forth no facts from which the Court could conclude that waiver of the exhaustion

requirement is warranted: where "(1) the issue raised is entirely collateral to a claim for payment;

(2) plaintiffs show they would be irreparably injured were the exhaustion requirement enforced

against them; [or] (3) exhaustion would be futile." Hall v. Sebelius, 689 F. Supp. 2d 10, 18

(D.D.C. 2009) (citations omitted).


       The complaint will be dismissed without prejudice. See, e.g., Ford v. Astrue, 808 F.

Supp. 2d 150, 153 (D.D.C. 2011) (dismissing complaint where plaintiff"has only completed the

first two steps of the four-step SSA administrative-review process"); see also Maiden v.

Barnhart, 450 F. Supp. 2d 1, 3-4 (D.D.C. 2006) (finding that denial ofuntimely request for

hearing is not a final decision for exhaustion purposes). An Order accompanies this

Memorandum Opinion.

                                                     [/~fL.         j J/ ~L
                                              United States District Judge




                                                 2